711 N.W.2d 339 (2006)
474 Mich. 1086
EMBOSSING PRINTERS, INC., Plaintiff-Appellant,
v.
DEPARTMENT OF TREASURY, Defendant-Appellee.
Docket No. 129605, COA No. 252894.
Supreme Court of Michigan.
March 22, 2006.
On order of the Court, the application for leave to appeal the July 12, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. To the extent that the Court of Appeals opinion rejects the "incidental to service" test adopted by this Court in Catalina Marketing v. Dep't of Treasury, 470 Mich. 13, 678 N.W.2d 619 (2004), it is VACATED.
CAVANAGH, J., would deny leave to appeal without further statement found in the majority's order.